Citation Nr: 9913642	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches with 
seizures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from April 19, 
1965 to May 18, 1965.  The veteran was honorably discharged.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

Without establishing whether the claim is well-grounded at 
this juncture, the Board notes that the Court has held that 
there is some duty to assist the veteran in the completion of 
his application for benefits under 38 U.S.C.A. § 5103(a), 
depending upon the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In connection with the search for documents, 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Fed. R. Evid. 401 (defining 
"relevant evidence" as "evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").

In pertinent part, service medical records dated in May 1965 
reflect that the veteran was evaluated for headache and black 
out with a reported history of 500 "spells" within the past 
2 years.  The entry reflects that the physical examination 
including neurologic examination was within normal limits.  A 
subsequent examination in May 1965 reflects an evaluation for 
sinusitis type headache.  

The April 1997 notice of disagreement reflects that the 
veteran's medical records from the Temple VA Medical Center 
(VAMC) have been retired to Pittsfield, Massachusetts.  

A deferred rating decision dated in September 1997 reflects a 
request for treatment records from the Temple VAMC for the 
period 1965 to 1970 and that any retired records should be 
recalled.  A handwritten note reflects that it was done by 
phone in September 1997.  Additionally, in September 1997, 
the RO requested by letter medical evidence that had been 
filed in connection with the veteran's Social Security 
Disability claim.  The Board notes that the Social Security 
records once received included an award notice and a history 
of disbursements, but no medical evidence.  

The case file contains a VA Form 10-7131 signed in November 
1966 which reflects that the veteran was evaluated at a VA 
medical facility in October 1966 for fever of undetermined 
origin.  According to a November 1997 statement from the 
veteran's spouse, this record was retrieved from the 
Pittsfield Massachusetts Records Holding Warehouse.  

A November 1997 statement from the VA to the veteran's spouse 
reflects that medical information for treatment in 1966 
cannot be located.  All efforts have been exhausted.  
However, medical records were located for the time period of 
1972 through 1991 and that information had been forwarded to 
the VARO in August 1997.  The Board notes that the medical 
records for that time period are not associated with the case 
file.

Subsequent testimony received in September 1997 and February 
1999 taken together reflects that the veteran went to several 
VA Medical Centers immediately upon separation from service 
to include Corpus Christi and Temple, as well as the Corpus 
Christi Texas Naval Air Station dispensary or clinic.  He was 
treated [outpatient] at the Temple VAMC in mid-1965, soon 
after separation from service.  He was hospitalized, for the 
first time, in June 1966 to July 1966.  The veteran asserts 
that he continued treatment at the Temple VAMC until 1991.  
The veteran testified at the February 1999 hearing that the 
records clerk informed him that his records were "deep 
six[ed]".  He receives his medications from the Waco and 
Temple VAMCs.  The veteran receives Social Security 
Disability and is 100 percent disabled.  

A VA Form 21-4142 dated in May 1998 and completed by the 
veteran's representative reflects the statement that medical 
treatment records for the time the veteran received medical 
treatment at Corpus Christi Naval Air Station and the Dallas 
VAMC-outpatient clinic were shipped from the archives in Fort 
Worth to Pittsfield in August 1985.  

In August 1998, following the personal hearing before a 
hearing officer, a deferred rating decision was issued to 
send a 7131 to VAMC Temple, Texas, and request treatment 
records that may have been retired in August 1985 to 
Pittsfield.  The treatment records would have been for 
October 13, 1966 and September 7, 1971.  A handwritten 
response to the 7131, dated in August 1998, reflects that the 
patient was not seen at Temple VA Medical Center during 
October 13, 1966 to September 7, 1971.  Despite the November 
1966 VA Form 10-7131, the Board observes that the veteran and 
his spouse claimed initial treatment began in May or June of 
1965, with a hospitalization in June 1966.  Further, there is 
no official response from the Pittsfield, Massachusetts 
records center that there are no records for the veteran.  

Since the Board cannot rule out the existence of other 
treatment records which may be material to the veteran's 
claim and inasmuch as the veteran's September 1997 and 
February 1999 testimony puts the VA on notice of the 
existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in 
this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that the Board is on constructive notice of all 
documents which are in the custody and control of this 
Department); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies).  The 
record as it appears before the Board today seemingly puts 
the VA on notice of the likely existence of medical evidence 
that would be relevant to a full and fair adjudication of the 
veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(a remand is required where record in the control of VA and 
could reasonably be expected to be a part of the record and 
could be determinative of the claim but were not considered); 
Beausoleil at 459; Robinette at 69.  

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the Court's holdings cited above and 38 U.S.C.A. 
§ 5103(a).  Accordingly, this case is REMANDED to the RO for 
the following development:

1. The RO should make another attempt to 
secure any treatment records from the 
VA Medical Centers and clinics to 
include the Corpus Christi Naval Air  
Dallas VAMC, since the veteran's 
discharge from service in May 1965.  
The search should include any retired 
records, as well as a search at the 
Pittsfield, Massachusetts retired 
records facility and what is referred 
to in the record as the Fort Worth 
archives.  The RO should also 
ascertain the whereabouts of the VA 
treatment records for the period from 
1972 to 1991 that were reportedly sent 
to the RO in August 1997.  The RO 
should obtain those records not 
previously secured.  If the search for 
treatment records is negative, the 
response from each agency should be 
incorporated into the case file, so 
that the record clearly reflects the 
status as to the availability of any 
additional VA records.  

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security Disability benefits as 
well as the medical records relied 
upon concerning that claim.  Bell v. 
Derwinski and Murincsak, both supra.  
If the search for medical evidence is 
negative, the Social Security 
Administration's response should be 
incorporated into the case file.  

3. The RO should review any medical 
records secured and perform any 
development warranted by the evidence.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for headaches with 
seizures.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





